—Adjudication unanimously affirmed. Memorandum: Defendant appeals from an adjudication finding him guilty, after a jury trial, of robbery in the first degree in violation of Penal Law § 160.15 (4). From our review of the record, we conclude that the verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Adjudication of Supreme Court, Erie County, Forma, J. — Youthful Offender.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.